     Case: 1:20-cv-07286 Document #: 62 Filed: 04/16/21 Page 1 of 2 PageID #:3615




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

PEANUTS WORLDWIDE LLC,
                                                    Case No. 20-cv-07286
               Plaintiff,
                                                    Judge Jorge L. Alonso
v.
                                                    Magistrate Judge Jeffrey Cummings
JKGWX, et al.,

               Defendants.


                              SATISFACTION OF JUDGMENT

        WHEREAS, a judgment was entered in the above action on March 18, 2021 [50], in favor

of Plaintiff Peanuts Worldwide LLC (“Plaintiff”) and against the Defendants Identified in

Schedule A in the amount of hundred and fifty thousand dollars ($150,000) per Defaulting

Defendant for willful use of counterfeit PEANUTS Trademarks and fifty thousand dollars

($50,000) for willful copyright infringement of the Peanuts Copyrighted Designs, and Plaintiff

acknowledges payment of an agreed upon damages amount, costs, and interest and desires to

release this judgment and hereby fully and completely satisfy the same as to the following

Defendants:

               Defendant Name                                        Line No.
     xianyuguandashumadianqiyouxiangongsi,                              50
                 yumuxinxikeji                                         186

        THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
   Case: 1:20-cv-07286 Document #: 62 Filed: 04/16/21 Page 2 of 2 PageID #:3616




Dated this 16th day of April 2021.   Respectfully submitted,

                                     /s/ Allyson M. Martin
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     Allyson M. Martin
                                     Isaku M. Begert
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080 / 312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     amartin@gbc.law
                                     ibegert@gbc.law

                                     Counsel for Plaintiff Peanuts Worldwide LLC




                                        2
